Appeal from a decree of the Surrogate’s Court of Westchester County judicially settling the account of a testamentary trustee. The remainder-men appeal from provisions in the decree adjudicating the validity of the assignment of their right, title and interest in the estate of Hester Washburn, deceased, as security for the payment of an obligation, evidenced by a note, and from a direction in the decree that so much of the remainder as is necessary to satisfy the obligation, as reduced to judgment, be paid to the respondents Cadman and Barclay, as trustees, in accordance with the assignment. Decree unanimously affirmed, with costs to the respondents filing a brief, payable by appellants personally. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.